Opinion issued May 7, 2019




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-18-00566-CV
                            ———————————
                    DANNA LETRICE HARRIS, Appellant
                                         V.
                              ME ALPHA, Appellee


             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                       Trial Court Case No. 1108977


                          MEMORANDUM OPINION

      Appellant’s brief was originally due on February 25, 2019. On March 13,

2019, we issued a notice advising appellant that unless the brief was filed within ten

days, we might dismiss the appeal for want of prosecution. Appellant neither timely
filed a brief nor requested an extension. See TEX. R. APP. P. 38.8(a)(1) (the appellate

court may dismiss for want of prosecution for failure to file appellant’s brief).

      Accordingly, we dismiss the appeal for want of prosecution. See TEX. R. APP.

P. 38.8(a)(1), 42.3(b), 43.2(f). We dismiss all pending motions as moot.

                                   PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Hightower.




                                          2